DISSENTING OPINION.
VALLIANT, J.
— The opinion of the court in this case is based on the assumption that Wilkie, whom the defendant’s testimony tends to show was entrusted with the performance of the master’s duty in respect of examining for unexploded shots, was the fellow-servant of the plaintiff.
In my judgment that is an erroneous assumption and for that reason I dissent from the opinion based on it.
The master owes the duty to his servant to furnish him reasonably safe implements with which to work and a reasonably safe field of operation. This duty the master can not shirk by casting it on a servant.' It is not necessary that the duty be performed by the master in person, he may cast it on a servant to perform, but when he does so he is not rid of it. The act of the servant in performing or neglecting to perform that duty is the *243act of the master and he is as liable for the act as if he performed it in person. '■(
The ordinary employment of a servant is to do the ■work of his master in respect of the business in which he is engaged; in this case it was to get out the ore for market. That is what the plaintiff was employed to do, and -according to his testimony it was the only thing, he was employed to do. That is, also, according to the testimony of both plaintiff and defendant, what "Wilkie was employed to do. But in addition' to that work, according to defendant’s testimony Wilkie was also charged with the duty of looking out for the unexploded shots. If Wilkie had that duty, then he was employed in a dual capacity; in one he was a servant doing the ordinary work for which the business was being conducted; in the other, he was in the master’s shoes looking after the safety of his servants. In the one capacity he might be the fellow-servant of the other servants doing the ordinary work of the mine, but in the other capacity not so; if he was guilty of negligence, in the one capacity it might in a given case be adjudged the negligence of a fellow-servant, whilst his negligence in the other capacity would be the negligence of the master. The master can no more avoid his duty by selecting one to perform it who is also engaged in the ordinary work and who in that' respect is a fellow-servant of others engaged in the same work, than he can by selecting a man to do that duty and nothing else.
The master may entrust the performance of his duty to look after the safety of his servants to one or many, and if too many, then they, in the performance of that duty, might become as to one another fellow-servants. But because men are fellow-servants when working in one capacity, that does not make them fellow-servants with reference to their work in another capacity.
In considering this subject we should keep in mind *244that this duty the master owes to his servant is never ended, and he can not by any form of his contract make his servants assume the risk of his negligence. The only risk the servant assumes, and the only risk he can lawfully be made to assume, is the risk incident to the business unmixed with the master’s negligence.
In this case, according to the plaintiff’s testimony,the only work he was employed to perform was that of helping Wilkie run the drilling machine to get out the ore; he was employed to do the work of a common laborer in that capacity; he was not in any sense the master’s alter ego. The'story he told the superintendent when he applied for employment showed that he was a boy of very little experience, certainly not enough to be entrusted to look after the safety of himself and others working with him in the dangerous occupation. In his employment there was nothing said to him to indicate that he was to be the master’s vice-principal. Unless'he was the master’s vice-principal in this respect, and unless Wilkie was also the master’s vice-principal in the same' respect, they were not fellow-servants.
There was testimony on the part of defendant which was at least intended to show that this boy was employed to look after these unexploded shots, and to assist in the performance of the duty which the master in that respect owed to him and the other servants. But that was contrary to the plaintiff’s testimony and it raised .a question for the jury. This court has no right to pass on that question of fact; it was passed on by the jury and that should be the end of it.
In my opinion the judgment should be affirmed.